Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "different from the fist axis" should instead read "different from the first axis".  Appropriate correction is required.
Claim 1 is also objected to because the first and second plates, when read in view of the specification are not plates in the normal use of the word, or plate-like.
Claim 1 is also objected to because “arranged along a first axis” is unclear. There are an infinite number of axes which the plates are arrange along.  In applying art, the limitation was read as “arrange sequentially on a first axis”.
Claim Interpretation
3.	The examiner notes that the “assembled air shroud” is recited only in the preamble and is not found to be life and meaning to the body of the claim.  Any reference showing the elements of the body of the claim reads on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiens et al (US 20030082986 A1).
Regarding Claim 1, Wiens et al teaches a multipurpose modular construction plate assembly (Figure 4), comprising: a first plate (see annotated Figure 4 on the following page) having a first engaging portion (see annotated Figure 4, 104 on the following page); and a second plate (see annotated Figure 4 on the following page) having a second engaging portion facing the first engaging portion (see annotated Figure 4, 102 on the following page), wherein the first plate and the second plate are arranged along a first axis (Figure 3, extension of ribs 126 and corresponding recess 152 along first axis defined as the Y axis as disclosed), and the first engaging portion and the second engaging portion are detachably engaged along a second axis different from the fist axis (Figures 3-4, ‘snap-fit’ engagement occurs in the second axis defined as the Z axis as disclosed).

    PNG
    media_image1.png
    608
    569
    media_image1.png
    Greyscale

Regarding Claim 2, Wiens et al teaches wherein one of the first engaging portion and the second engaging portion has a guiding groove extending along the second axis (Figures 3-4, guiding grooves 154 extending in engaging portion 104 along the Y axis), another one of the first engaging portion and the second engaging portion has a protruding post (Figure 4, ribs 126 of engaging portion 102), and the protruding post is configured to slide in the guiding groove along the second axis (Paragraph 0320).
Regarding Claim 3, Wiens et al teaches wherein the guiding groove has two opposite open ends along the second axis (Figure 3, open ends of grooves 154, labelled 157).
Claim(s) 1-3 may also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert et al (US 7355562 B2).
Regarding Claim 1, Schubert et al teaches an assembly of interlocking panels (Figure 2), comprising: a first plate (Figure 2, 150) having a first engaging portion (Figure 2, 153); and a second plate (Figure 2, 155) having a second engaging portion facing the first engaging portion (Figure 2, 154), wherein the first plate and the second plate are arranged along a first axis (Figure 2, arrangement of 150 and 155 along the horizontal direction), and the first engaging portion and the second engaging portion are detachably engaged along a second axis different from the fist axis (Figure 2, engagement of 153 and 154 along the direction into/out of the page, see also Column 2, lines 43-45, “using a system that was beveled in two dimensions . . .”).
Regarding Claim 2, Schubert et al teaches wherein one of the first engaging portion and the second engaging portion has a guiding groove extending along the second axis (Figure 1, trapezoidal groove 108 extending with panel depth), another one of the first engaging portion and the second engaging portion has a protruding post (Figures 1-2, protruding section adjacent to groove 108), and the protruding post is configured to slide in the guiding groove along the second axis (Column 2, lines 43-45).
Regarding Claim 3, Schubert et al teaches wherein the guiding groove has two opposite open ends along the second axis (Figure 1, grooves 108 possess two open ends along the edges of front face 160 and back face 162).
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 3420028 A).
Regarding Claim 1, Barker teaches an assembled interlocking roof construction (Figure 1, assembly of structural members 10), comprising: a first plate (see annotated Figure 1 below) having a first engaging portion (Figure 1, 24); and a second plate (see annotated Figure 1 below) having a second engaging portion facing the first engaging portion (Figure 1, 25), wherein the first plate and the second plate are arranged along a first axis (see annotated Figure 1 below, plates 10 are arranged along the indicated first axis), and the first engaging portion and the second engaging portion are detachably engaged along a second axis different from the first axis (see annotated Figure 1 below, 24 and 25 are arranged along the indicated second axis).

    PNG
    media_image2.png
    264
    705
    media_image2.png
    Greyscale

Regarding Claim 4, Barker teaches wherein the first engaging portion has a first side wall (Figure 4, assembly of 27 and 28) and a first hook (Figure 4, 30), the second engaging portion has a second side wall (Figure 4, 22) and a second hook (Figure 4, assembly of 33 and 35), the first side wall is engaged with the second hook (Figure 4, mating surfaces of 33 and 35 with 27 and 28), and the second side wall is engaged with the first hook (Figure 4, mating surfaces of 22 with 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Ichiki (WO 2018047579 A1).
Regarding Claim 5, Barker teaches a first (Figure 1, 24) and a second engaging portion (Figure 1, 25), but does not teach wherein the first engaging portion has a first elastic wall connecting with the first side wall, the second engaging portion has a second elastic wall connecting with the second side wall, 18each of the first side wall and the second side wall has an upper edge and a lower edge, and wherein the first hook is located at a side of the first elastic wall away from the lower edge of the first side wall, and the second hook is located at a side of the second elastic wall away from the lower edge of the second side wall.
However, Ichiki teaches an mounting and attachment structure wherein an engaging portion (Figure 12A, 20A) has an elastic wall connecting with a side wall (Figure 12A, elastic wall 21 engaging with side wall of 31), the side wall has an upper edge (Figure 12A, 31a) and a lower edge (see annotated Figure 13 below), and wherein the hook is located at a side of the elastic wall away from the lower edge of the side wall (Figure 12A, hook 22 is located opposite the labelled lower edge). 

    PNG
    media_image3.png
    314
    405
    media_image3.png
    Greyscale

In view of the teachings of Ichiki, one of ordinary skill in the art at the time of the invention would be motivated to modify the engaging portions of Barker to include elastic wall members connecting the first and second hooks to the first and second plates in order to improve member flexibility and allow for a degree of plastic deformation, which simplifies assembly and reduces the risk of hook member fracture.
Regarding Claim 6, Barker in view of Ichiki teaches wherein the first hook protrudes from the first elastic wall toward the second plate along the first axis (Barker Figure 4, first hook 30 protrudes toward wall member 22), and the second hook protrudes from the second elastic wall toward the first plate along the first axis (Barker Figure 4, hook comprised of 33 and 35 protrudes towards wall member 27), the first elastic wall is configured to be forced and away from the second plate along the first axis (Ichiki Figure 13, elastic deformation of 21 and 22 during installation illustrated), and the second elastic wall is configured to be forced and away from the first plate along the first axis (Ichiki Figure 13, elastic deformation of 21 and 22 during installation illustrated).
Regarding Claim 7, Barker in view of Ichiki teaches wherein the first hook has a first abutting portion perpendicular to the first elastic wall (Barker Figure 4, protruding surfaces of 30 perpendicular to the wall member 22), the second hook has a second abutting portion perpendicular to the second elastic wall (Barker Figure 4, abutting flange portion 33 extends perpendicular to wall member 27), the upper edge of the first side wall is abutted against a bottom surface of the first abutting portion of the first hook (Barker Figure 4, mating surfaces of 30 with protruding surface 32, see also Ichiki Figure 12A, mating surfaces of 22 and 31a), and the upper edge of the second side wall is abutted against a bottom surface of the second abutting portion of the second hook (Barker Figure 4, mating surfaces of curved section 36 of 33 with bottom portion of 27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Ichiki and in further view of Jackson (US 5042220 A). 
Regarding Claim 10, Barker in view of Ichiki does not teach wherein each of the lower edges of the first side wall and the second side wall has a chamfer.
However, Jackson teaches wherein each of the lower edges of a panel member have a chamfer (Figures 2 and 5A, beveled underside of strip element 18, see also Column 6, lines 22-24).
In view of the teachings of Jackson, one of ordinary skill in the art at the time of the invention would be motivated to modify the sidewalls of Barker in view of Ichiki to include chamfered edges of the two sidewalls taught by Barker in order to better facilitate fastening of adjacent plate members.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the closest art at the time of filing, Barker, discloses a first abutting portion (Figure 4, protruding surfaces of 30 perpendicular to wall 22) and a first side wall (Figure 4, 22), as well as a second abutting portion (Figure 4, 33) and a second side wall (Figure 4, 27). 
However, Barker does not explicitly teach wherein a distance between the first abutting portion and the lower edge of the first side wall is equal to a distance between the upper edge of the second side wall and the lower edge of the second side wall, a distance between the second abutting portion and the 19lower edge of the second side wall is equal to a distance between the upper edge of the first side wall and the lower edge of the first side wall.
With regards to the claimed features not taught by Barker, there is no combination of references in the prior art which Barker may be considered in view of that renders the claimed features not taught by Barker obvious for one of ordinary skill in the art at the time of the claimed invention. 
Regarding Claim 9, the closest prior art at the time of filing, Barker, teaches a first hook (Figure 4, 30) and a first abutting portion (Figure 4, protruding surfaces of 30 perpendicular to wall 22), as well as a second hook (Figure 4, assembly of 33 and 35) adjacent to a second abutting portion (Figure 4, 33).
However, Barker does not teach wherein the first hook has a first connection wall connecting with the first abutting portion and the first elastic wall, the second hook has a second connection wall connecting with the second abutting portion and the second elastic wall, a width of the first connection wall along the first axis increases as a distance between the first connection wall and the lower edge of the first side wall decreases, and a width of the second connecting wall along the first axis increases as a distance between the second connecting wall and the lower edge of the second side wall decreases.
With regards to the claimed features not taught by Barker, there is no combination of references in the prior art which Barker may be considered in view of that renders the claimed features not taught by Barker obvious for one of ordinary skill in the art at the time of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762